DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment filed 18 June 2019, which has been placed of record and entered in the file. 
Status of the claims:
Claims 1 and 3-13 are pending.
Claim 2 is canceled.
Claims 1 and 3-10 are amended.
Claims 11-13 are new.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “mutually connected by means of at least one rotation decoupling joint” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1 and 3-13 are objected to because of the following informalities: 
In claim 1, line 10, the phrase “the axial translation” lacks proper antecedent basis, since this is the first recitation of axial translation in the claim.  
In claim 1, line 9, in claim 3, lines 2, 3-4, and 4, in claims 4 and 12, line 3, in claim 6, line 2, “the decoupling joint” lacks proper antecedent basis since this is the first recitation of “the decoupling joint” in the claim, and it is not clear whether this is the same as the previously recited “rotation decoupling 
In claim 5, line 2, and in claim 13, line 2, the phrase “made if a single piece” contains a typographical error, and apparently should be changed to –made of a single piece”.
Appropriate correction is required.
Claims 7-12 are objected to as depending from an objected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1 and 3-13 are generally indefinite, failing to conform to current U.S. practice, and contain multiple typographic, grammatic, and idiomatic errors.  Applicant is encouraged to thoroughly review the claims for indefiniteness.  
Claim 1 is ambiguous as the phrase “in respect of the axial translation relative to both shafts” is unclear.  It is not clear to what element of the device “the axial translation” refers.  What element of the device undergoes axial translation?  For examination purposes, this phrase is considered to mean that the decoupling joint is fixed in the axial direction with respect to both shafts.     

Claim 8 is ambiguous at the phrase “such a screw” is unclear.  It is unclear whether “such a screw” refers to the previously recited rolling screw or another screw.  
Claim 9 is ambiguous as the phrase “of a type that can be deactivated” is unclear.  It is unclear what a “type” that can be deactivated means, and it is unclear whether the claim requires anti-rotation means that can be activated and/or an element of the device that deactivates the anti-rotation means, such that scope of the claim cannot be determined. 
Claims 10 and 11 are ambiguous as the phrase “according to an arrangement” is unclear.  It is unclear what “according to an arrangement” means, it is unclear whether the claim requires an “arrangement”, and it is unclear what an “arrangement” includes.  While claims 10 and 11 have not been rejected over art, this is not an indication that claims 10 and 11 contain allowable subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6-9 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Neufeld et al. (US Patent Publ. No. 2012/0017539), cited by Applicant. 
With respect to claim 1, Neufeld et al. disclose an actuation unit (fig. 4) for a capping head ([0003]) for the application of caps on containers or bottles, comprising at least two actuators (7, 8, fig. 4, [0070])) of which a first actuator (7) is adapted to impart a translational displacement along a closing axis and a second actuator (8) is adapted to impart a rotational movement about the closing axis, each actuator (7, 8) of the at least two actuators (7, 8) causing the rotation of a first shaft (threaded spindle 2, fig. 4, [0070]) and a second shaft (working element 3, fig. 4, [0070]), respectively, both arranged coaxially (fig. 4) to the closing axis, wherein the shafts (2, 3) of the at least two actuators (7, 8) are placed side by side along the axis (fig. 4) and are mutually connected by means of at least one rotation decoupling joint (housing element 23, bearing 22, fig. 4, [0070]).  Neufeld et al. disclose that the rotation of the threaded spindle 2 produces only a linear movement of the working element 3 ([0070]), therefore the rotation of the first actuator is decoupled from the second actuator as described in the present application, and therefore the housing element 23 and bearing 22 are considered to be a rotation decoupling joint as disclosed in the present application.  Neufeld et al. disclose that the rotation decoupling joint (housing element 23, bearing 22) is fixed in the axial direction with respect to the first shaft 2 and with respect to the second shaft 3 ([0070]), and therefore Neufeld et al. is considered to disclose that decoupling joint is fixedly constrained between the two shafts in respect of the axial translation relative to both shafts.  
With respect to claim 3, Neufeld et al. disclose an actuation unit wherein the first shaft (2) of the first actuator (7) is placed above (fig. 4) the rotation decoupling joint (23, 22) and the second shaft (3) of the second actuator (8) is placed below (fig. 4) the rotation decoupling joint (23, 22), the second shaft (3) ending at its top in a box-shaped portion (23a, 23b, 23c, fig. 4) in which the rotation decoupling joint (23, 22) is retained.  Neufeld et al. disclose housing element top 23a, sides 23b, and bottom 23c portions 
With respect to claim 6, Neufeld et al. disclose the rotation decoupling joint comprises an orientable bearing 22 in order to allow a relative orientation between the two shafts (2, 3).  Neufeld et al. disclose that the bearing 22 provides relative rotation between the two shafts ([0070]), and therefore the bearing is considered to allow relative orientation between the two shafts.     
With respect to claim 7, Neufeld et al. disclose the first shaft comprises a hollow tubular body (first threaded nut 6, fig. 4, [0070]) having an axis parallel to the closing axis and comprising at least one portion having an inner thread, the hollow Page 3 of 6tubular body (6) integrally carrying a rotor (7b, fig. 4, [0067])) of the first actuator (7); and a rolling screw (threaded spindle 2, fig. 4, [0070]) accommodated inside the hollow tubular body (6) and coupled to the at least one portion having an inner thread according to a screw-nut coupling.    
With respect to claim 8, Neufeld et al. disclose that the rolling screw (threaded spindle 2) is connected to anti-rotation means, adapted to prevent the rolling screw (threaded spindle 2) from rotating about its axis, but adapted to allow an axial translation of such a screw.  Neufeld et al. disclose that the threaded spindle 2 is connected to the housing element 23 in a rotationally fixed manner ([0070]) and that the threaded spindle 2 is axially translated by the first actuator 7 ([0070]), and therefore Neufeld et al. is considered to disclose that the rolling screw is connected to anti-rotation means adapted to prevent the rolling screw from rotating about its axis, but adapted to allow axial translation.    
With respect to claim 9, Neufeld et al. disclose the anti-rotation means are of a type that can be deactivated.  Since Neufeld et al. disclose that the threaded spindle 2 is connected to the housing element 23 in a rotationally fixed manner ([0070]), then the threaded spindle can also be disconnected .      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Neufeld et al.
With respect to claims 5 and 13, Neufeld et al. disclose in the embodiment of figure 4, that the second  shaft 3 of the second actuator 8 is made of a single piece axially sliding under the action of the first actuator 7 ([0070]), the second shaft 3 integrally carrying a rotor (8b, fig. 4, [0066]) of the second actuator 8, and an electromagnetic stator (8a, fig. 4, [0023], [0070]) of the second actuator 8.  Figure 4 shows the second shaft 3 is a single piece; since there is nothing in the disclosure of Neufeld et al. to indicate otherwise, the second shaft 3 is considered to be a single piece.  Neufeld et al. fails to disclose a rotor having an axial extension greater than that of an electromagnetic stator.  
However, Neufeld et al. disclose in the embodiment of fig. 1, the second shaft integrally carrying a rotor 8b of the second actuator 8, the rotor 8b having an axial extension greater than that of the electromagnetic stator 8a of the second actuator 8, in order to ensure that the axial overlap of the rotor and stator remains the same to keep the torque-forming air gap area constant.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the actuator of the Neufeld et al. figure 4 embodiment to include the rotor having an axial extension greater than that of . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 2,733,830 discloses an actuation unit for a capping head including a linear motor coupled to a rotary motor.
WO 2014/076722 discloses an actuator including an anti-rotation mechanism (fig.1).
JP 2005-527436 discloses an actuation unit for a capping head including a coupling device fixed to a rotary spindle (fig. 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        12 February 2022